Citation Nr: 1433066	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty in the US Marine Corps from October 1985 to November 1986; he was administrative separated due to habitual alcoholism and received an "other than honorable" discharge.  The Veteran subsequently entered the Army National Guard and served on active duty from March 2005 to November 2005 and from June 2006 to September 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claim.

In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  The hearing transcript is associated with the claims file.

The issues of entitlement to an increased evaluation for post traumatic stress disorder (PTSD) and hearing loss disability are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for TBI.  After careful review of the evidence of record, the Board finds that the VA examination reports are inadequate to decide this case.

It is noted that the Veteran is considered to have been in sound condition upon service entry, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

In this case, report of VA examination dated in July 2011 does not clearly rebut the presumption of soundness as required by law, and does not note the partially or fully favorable evidence of record contained in the January 2008 VA record, the April 2008 VA psychology intern record, and the June 2008 VA record.

VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  While VA is not required to provide a medical examination in all cases, once VA undertakes the effort to provide an examination that examination must be an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); see also Green, 1 Vet.App. at 124; 38 C.F.R. § 4.2 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding pertinent evidence and associated the evidence with the claims file.

2.  The Veteran should be scheduled for a VA neurological examination by a qualified physician (other than the VA examiner from the June 2008 VA examination).  The claims files along with any pertinent evidence located in the Veteran's electronic claims file that is not in the claims file should be made available to and reviewed by the physician.  The physician should identify his credentials for this medical opinion.  The medical opinion must be supported by a clear rationale; that is, the physician must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  
The following questions should be answered:

(a) Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a TBI pre-existing his entrance into military service in October 1985, or March 2005, or June 2006?  If so, what was the nature of such disability?

The physician should specifically address the documentation of a history of multiple head injuries to include subdural hematoma with coma in 1986 that required craniotomy with residual memory problems and seizures; and the concussion in June 2007 when an improvised explosive device (IED) detonated while the Veteran was driving a truck as part of a convoy.

(b) If it is the physician's opinion that there was a TBI which pre-existed the Veteran's entrance onto active duty in 1985, or 2005, or 2006, the examiner should offer the following opinion:  Is there clear and unmistakable evidence that the preexisting TBI was not aggravated (permanently worsened) during any period of active duty?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?

The physician should specifically comment on the partially or fully favorable evidence of record contained in the January 2008 VA record, the April 2008 VA psychology intern record, and the June 2008 VA record, which suggests worsening cognitive (memory/concentration) problems since the 2007 IED blast injury and shows that the IED blast in 2007 "most likely exacerbated the effects of his first TBI leading to recognized cognitive impairment in the form of short-term memory loss."

(c) If it is the physician's opinion that the Veteran's current TBI disability did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (50/50 degree of probability) that the Veteran's currently diagnosed TBI disability was incurred during or caused any period of active service?

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

